Citation Nr: 1728029	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  10-36 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD), to include as secondary to service-connected tinnitus. 


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from July 1966 to July 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board previously remanded this claim in June 2014 and December 2016 for further development.

In the June 2014 Board decision, the Board determined the Veteran had submitted new and material evidence sufficient to reopen his claims for service connection for bilateral hearing disability and for an acquired psychiatric disorder, to include PTSD and MDD. Thus, the issue of whether the Veteran submitted new and material evidence sufficient to reopen these claims does not need to be readjudicated. 

As discussed in the prior Board decisions, the appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

A hearing was held before the Board in October 2013. A transcript of the hearing has been associated with the Veteran's claims file. In a May 2017 letter, the Veteran was advised that the Veterans Law Judge (VLJ) who conducted the October 2013 hearing was no longer employed by the Board and he therefore had the right to an additional hearing before a different VLJ. 38 U.S.C. § 7107(c) (West 2014), 38 C.F.R. § 20.707 (2016). The Veteran responded in a June 2017 letter that he did not want another hearing and requested the appeal be considered on the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided. Upon review, the VA examination opinions do not comply with the Board's December 2016 remand directives. Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

In regard to the claim for service connection for bilateral hearing loss, the December 2016 Board decision remanded the claim for an addendum opinion. Specifically, the Board stated the examiner must acknowledge and discuss the Veteran's reports as to the onset of his hearing problems (citing the Veteran's contention that he noticed a decline in hearing acuity shortly after separation from service) and the Veteran's contention that while on active duty, he did not wear hearing protection while being exposed to loud noises, but that after service, he wore hearing protection when he was around loud noises. Subsequent to the December 2016 Board remand, an addendum opinion was provided in January 2017. The examiner did not discuss the above contentions. 

In regard to the claim for service connection for acquired psychiatric disorder, the December 2016 Board decision remanded the claim for an addendum opinion. First, the Board found the August 2014 VA examiner failed to address the Veteran's previous medical diagnoses of PTSD. Second, the Board found the April 2015 VA opinion lacked rationale. Further, the April 2015 opinion did not address aggravation in the secondary service connection opinion. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013). Subsequent to the December 2016 Board remand, an addendum opinion was provided in January 2017. The examiner provided the exact same conclusions without rationale and did not address aggravation in the secondary service connection opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion with a qualified medical examiner, to exclude the examiner who provided the September 2014 examination and January 2017 addendum opinion, to determine the nature and etiology of the Veteran's bilateral hearing disability. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not that the Veteran's disability had its onset in service or is causally related to service, to specifically include his exposure to hazardous noise as an engine mechanic?

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot be the sole basis for a negative opinion.

The examiner must discuss the Veteran's contention that he noticed a decline in hearing acuity shortly after separation from service and his contention that he did not wear hearing protection while being exposed to loud noises in service, but that after service, he wore hearing protection when around loud noises. 

The examiner should discuss the Veteran's military occupation of Wheeled Vehicle Mechanic being classified as highly probable for noise exposure by the Military Occupational Specialty (MOS).

The examiner should discuss any auditory shifts in testing, even if not amounting to a hearing loss disability under 38 C.F.R. § 3.385.

2. Obtain an addendum opinion with a qualified medical examiner, to exclude the examiner who provided the August 2014 examination and January 2017 addendum opinion, to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and MDD. The examiner must review the claims file (to include this remand). If the examiner determines that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an examination. The examiner should opine by:

(a) Identifying all psychiatric disabilities found, to include whether or not each criterion for a diagnosis of PTSD is met. 

Please also identify previous diagnoses and discuss if disagreeing with any diagnoses. 

(b) If a PTSD diagnosis is deemed appropriate, the examiner should identify the stressors upon which the diagnosis is based.  
(c) With respect to any psychiatric disorder other than PTSD diagnosed, is it at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused or related to the Veteran's service?

(d) With respect to any psychiatric disorder other than PTSD diagnosed, is it at least as likely as not (50 percent or greater probability) that such psychiatric disability is caused by the Veteran's service-connected tinnitus?

(e) With respect to any psychiatric disorder other than PTSD diagnosed, is it at least as likely as not (50 percent or greater probability) that such psychiatric disability is aggravated by the Veteran's service-connected tinnitus?

If aggravation is found, the examiner is asked to state the baseline level of severity of the psychiatric disability before the onset of aggravation, to discuss the earliest medical evidence establishing the current level of severity, and to discuss what level of increase in severity from the baseline was due to the natural progression of the Veteran's psychiatric disorder and what level of increase was due to aggravation from his service-connected disability.

The absence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot be the sole basis for a negative opinion.

Please consider and discuss the Veteran's lay statements regarding the onset and etiology of his psychiatric symptoms, to include his January 2013 statement in support of claim, and the December 2012 buddy statements submitted by his niece and sister.
The examiner must provide a detailed rationale for any opinion expressed. If an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

6. Upon completion of the above actions, readjudicate the claims. If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the Veteran and his attorney the opportunity to respond. Thereafter, this issue should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




